DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 7 March 2022, claims 1, 13, 18, and 20 are amended per Applicant's request. Claims 3-5, 14, 19, and 23 are cancelled. No claims were withdrawn. Claims 25-28 are new. Therefore, claims 1-2, 6-13, 15-18, 20-22, and 24-28 are presently pending in the application, of which claims 1, 13, and 18 are presented in independent form.

The previously raised 112(b), indefiniteness rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 101 (signal per se) rejection of claims 13, 15, and 16 is withdrawn.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.





Response to Arguments
Applicant’s arguments filed 7 March 2022 with respect to the rejection of the claims under 35 U.S.C. 112(b), indefiniteness, have been fully considered. Applicant’s amendments render the 112(b), indefiniteness rejection moot, and the rejection has been accordingly withdrawn.
Applicant’s arguments filed 7 March 2022 with respect to the rejection of claims 13, 15, and 16 under 35 U.S.C. 101 (signal per se) have been fully considered and are persuasive. The 101 (signal per se) rejection of claims 13, 15, and 16 have accordingly been withdrawn.
Applicant’s arguments filed 7 March 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that the claims are similar to Example 39 involving training sets and neural networks trained on those training sets, since the claims involve training a tag database search module comprising a machine learning module which increases/decreases the likelihood of outputting a tag based on user selections (or users not selecting) (see Remarks, p. 11-12) are unpersuasive.
There are several notable differences between Example 39 and the present invention:
Example 39 relies entirely upon the neural networks for operating. The present claims involve user input.
Example 39, as a result, relies on the computer itself to perform the transformations utilized as a first training set into the system, outputting a second training set, and using the second training set to train the (same) neural network.
The present claims, however, base the machine learning training on user feedback or input, which is essentially relying on the use of human intelligence for training. See In re Comiskey, 499 F.3d 1365 (Fed. Cir. 2007) (“the application of human intelligence to the solution of practical problems is not in and of itself patentable”).
Applicant’s argument that “the human mind cannot train a machine learning module, such as the claimed tag database search module, as claimed” (see Remarks, p. 12) is unpersuasive.
Following from the above, the claims attempt to narrow the abstract idea of recommending tags, to a trained machine learning module for making such suggestions or recommendations. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible…”)
In other words, the claims state the abstract idea of suggesting or recommending tags (which is something that can be performed in the human mind, as it encompasses an evaluation, observation or judgment and thus falls within the “Mental Processes” grouping of abstract ideas), and attempt to limit such steps to a particular technological field—namely, implementation via computers (i.e., via the machine learning module).
Applicant’s argument that “The claims do state the associations and how they are formed” (in response to the Examiner’s previously argument that the claims did not recite such features) (see Remarks, p. 12-13) is unpersuasive.
Applicant argues that the fact that previously-processed documents which were tagged by users explains how the associations were derived (see Remarks, p. 13). However, this is not enough.
The users themselves are the ones who make the decisions as to what tags are associated together. The computing system simply stores such associations and later retrieves them for recommendation. The computing system itself is not involved in making such association determinations. Rather, the claimed system wholly relies on user input for making such associations.
In other words, there is no additional function that the system performs that provides any sort of added benefit beyond what is already provided by the users.
The only function that the system provides is to perform the generic functions of storing and retrieving data from memory (i.e., also called electronic recordkeeping), which are well-understood, routine, and conventional activities performed by computers.
Applicant’s argument as to the purported improvements rendered by the claimed invention (see Remarks, p. 13-14, separately on p. 15-16, p. 19 (“The independent claims herein provides more application detail on the operations to provide improved techniques…”) and on p. 19-20) are unpersuasive.
However, as stated previously, there are no improvements to the technology (i.e., the functioning of the computer) or to computer functionality. The claims rely on human intelligence (the users determining what tags to be associated together), which is then stored and retrieved from memory by a computer, which itself are typical functions of a computer (i.e., electronic recordkeeping), and thus do not improve the underlying technology beyond the well-understood, routine, and conventional basic electronic recordkeeping functions of a computer.
Additionally, the fact that trained machine learning modules are used is not enough. The machine learning modules are themselves also based on users’ determinations of selecting/not selecting certain tags, and thus again rely on human intelligence. Narrowing an abstract idea of recommending tags to being based on trained machine learning modules is nothing more than an attempt to limit the claims to a particular technological field or field-of-use.
Applicant’s argument that the claims are not directed to an abstract idea because the claims “provide details on how the search is performed of the tag database for tag entries…” (citing the claim limitations) (see Remarks, p. 14) is unpersuasive.
The claims state the abstract idea of creating an index (i.e., the index being the document keyword) and using that index to search for and retrieve data (i.e., the associated keywords). See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) (finding that claims reciting the use of XML tags to build an index was abstract, as the claims were not focused on how the usage of the XML tags altered the database in a way that led to an improvement in the technology of computer databases, as in Enfish). 
The focus of the present claims, as those found to be ineligible in Erie Indemnity, are also recited at a high level of searching a (tag) database using a document keyword (index).
Applicant’s argument that the claims pertain to “updating tag entries in the tag database for the determined document keywords in the received document to associate with a user selected tag from the user interface” and not simply “updating a database” as the Examiner had asserted (see Remarks, p. 14) is unpersuasive.
The rest of the limitations are insignificant field-of-use limitations. Because the type of data involved has no bearing on how the database itself functions or stores information (beyond associating the document keyword, or index, with other data; a form of basic electronic recordkeeping), thus the claims recite nothing more than the computing aspect of simply updating data.
The fact that the data pertains to, e.g., tag entries in a tag database for the determined document keywords in the received document, or that the data pertains to, e.g., XML tags as in Erie Indemnity, does not change the nature of the claims, which is that database records are updated.
See, e.g., Erie Indemnity at p. 19-20 (“…even if all the claims were so limited, merely using XML tags—as opposed to other kinds of tags—to build an index is still abstract…the claims simply call for XML-specific tags in the index without any further detail…The inclusion of XML tags as the chosen index building block, with little more, does not change [the conclusion that the focus of the claims remains at a high level on searching a database using an index]”).
Similarly, simply attempting to narrow the updating function to certain types of data, does not change the conclusion that the updating step is an insignificant extra-solution activity.
Applicant’s argument that the claims do not recite a mental task because “the human mind is not equipped to perform the claimed computer operations” (see Remarks, p. 14-15) is unpersuasive.
Applicant recites several determining steps. These are directed to evaluations, judgments, and/or observations, which fall into the “Mental Processes” grouping of abstract ideas. Excluding the various computer hardware (and software) components that are recited generically, the claims thus recite a mental task or process.
Thus, Applicant’s recitation of the various modules involved, a tag database, a domain specific knowledge base, and user interface are insignificant limitations, as such limitations attempt to limit the claims to a particular technological field—namely computers. Simply reciting that certain computer elements are used is not enough to overcome the abstract nature of the claims.
The updating step has already been addressed above.
Applicant’s arguments that the claims are integrated into a practical application by reciting various limitations (see Remarks, p. 16-17) are not persuasive. 
Applicant simply asserts such limitations are integrated. However, for brevity, refer to the bullet points above with regards to the claims relying on human intelligence and attempting to limit the claims to a particular technological environment, and simply reciting the use of a computer for performing generic storing and retrieving steps, and updating.
Note that the user interface is also generically recited, and thus also is an attempt to limit the claims to a particular technological environment (see the 101 rejection below for further detail).
Applicant’s argument that the claims are similar to Example 37 pertaining to icons being rearranged on a graphical user interface (GUI) (see Remarks, p. 17-18) is unpersuasive.
Example 37 recites “an improved user interface for electronic devices”, i.e., because there is a change to what is being displayed on the GUI and thus improves the functioning of the display.
However, the nature of the claimed invention differs from that of graphical user interfaces. It is not simply that Example 37 is based on application usage that made it patent eligible; rather, in Example 37, the system monitors application usage and changing of a GUI in response to the determined application usage.
However, in the present claims, any sort of function is constrained by user intelligence; for example, association of tags to one another is determined by the users, and the training of the machine learning modules are determined based on selections (or lack of selections) by the users, which again is dependent on human intelligence.
Thus, Example 37 is not pertinent to the present claims. Although facially both are based on some sort of tracking usage, the nature of the claims in combination is different. Example 37 simply monitors a user’s (natural) interactions with the system and modifies the GUI in accordance with the most used icons. However, in contrast, the present claims rely upon the user’s intelligence and analysis/determinations of what tags to use in order to know what tags to recommend.
Lastly, the field of the claims are different. Example 37 pertains to a specific graphical user interface configuration, which is naturally in the realm of computers. The present claims, despite reciting a user interface, recite such an interface so generically that it does little more than remotely access information using an interface, and attempt to limit the claims to a particular technological field.1
The focus of the present claims is on determining the associations between tags in order to assess which tags to recommend to users to aid them in tagging documents, which is the key aspect of the claims. However, the recommendation relies upon user intelligence and knowledge to form the associations.
Thus, even with the other elements, i.e., the use of a tag database and searching for a domain specific tag, these are recited generically and/or at a high level of generality, and not a specific means by which such steps are performed. More particularly, the database functions in its conventional manner of storing and retrieving stored information, i.e., electronic recordkeeping.
Applicant’s argument that the claims are similar to Example 42 (see Remarks, p. 18-19) is unpersuasive for the same reasons in bullet point (7) above (as Applicant’s follow-up arguments pertain to the claimed system purportedly providing improved techniques, which have already been addressed in arguments in bullet point (7) above).
Applicant’s argument that “the Examiner finding that routine or conventional steps were used does not preclude these steps from integrating the concept of searching a tag database and domain specific knowledge base to present tags to a user into a practical application” (see Remarks, p. 19) is unpersuasive.
Firstly, the use of a tag database and domain specific knowledge base are recited generically, and function little more than as repositories for storing and retrieving data, i.e., at least in part due to the searching steps being recited at a high level of generality.
Secondly, that certain information is contained within such databases are insignificant field-of-use limitations, attempting to limit the search and retrieval operations to specific types of information, which does not change the conclusion that the searching steps are recited at a high level of generality.
Thus, the focus of the claims remains at a high level of searching a database using an index (previously found to be abstract in Erie Indemnity), the index being the claimed document keyword.
The claims are not integrated into a practical application because the claims continue to rely on human intelligence for providing the various associations, and ultimately the determinations used for recommending tags. Alternatively, the claims recite certain methods of organizing human activity, in which tags previously applied by users are stored and retrieved as recommended tags to subsequent users.
Thus, the claims are directed to remotely accessing user-specific information, which is abstract, even with the generic interface which is an attempt to limit the claims to a particular technological field.
Even with the remaining elements, i.e., the use of databases, the claimed databases function little more than as places to store and retrieve information from memory. There is nothing inventive in the manner in which the claimed system operates beyond their conventional manner.
Applicant’s argument that the limitation of “applying the user selected tag to the received document for use in subsequent processing of the document” further integrates the claimed concept for determining tags for a received document into a practical application (see Remarks, p. 19) is unpersuasive.
The claims simply repeat the abstract concept of providing recommended tags to users using the selected tag as input. Repeating an abstract idea does not move the claims outside the realm of abstract ideas.
For at least the aforementioned reasons, the 101 rejection is maintained.

Applicant’s arguments filed 7 March 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are either moot or not persuasive.
Applicant’s Remarks regarding Soderberg and Naaman (see Remarks, p. 20-23) have been fully considered but are moot, as Applicant’s arguments are directed to prior art references no longer being cited in the current rejection. See the 103 rejection below for further detail.
Applicant’s Remarks regarding Cheung (see Remarks, p. 24-25) have been fully considered but are not persuasive.
Applicant argues that Cheung does not teach the amended limitation of “determining tags at least one user previously selected that are indicated in tag entries in the tag database having document keywords from previously processed documents related to the document keywords”. However, the claim language is specific that the tags were “indicated” as previously having been assigned to a previously-tagged document. Cheung discloses such a limitation via a frequency of use of tags, i.e., a number of times a tag has been assigned to a particular (previously tagged, similar) item, which is used to determine what tags to include in the base list for suggesting tags to users. See Cheung, [2:57-67]-[3:1-3] and [4:4-14].
The purpose of the determining step here is to use information drawn from the claimed tag database, which is an aggregation of previously-applied tags made for documents, to determine what tags to suggest to a user. This is what is being taught by Cheung.
Applicant’s argument that Cheung is based on different types of logic or processing techniques, not by searching two distinct databases as claimed (see Remarks, p. 24) is unpersuasive. The claimed invention determines a domain specific tag in a domain specific knowledge base that is related to the document keyword. This is essentially looking for suggested tags based on domain, e.g., categories or taxonomy. Cheung discloses determining tags to add to the base list (i.e., list of suggested tags) based on taxonomy. Thus, both Cheung and the claimed invention have essentially the same resulting outcome.
However, it would have been obvious to have a separate taxonomic system in Cheung (who bases the taxonomy logic on existing taxonomy systems), as opposed to Cheung incorporating such taxonomic systems into the tag database organization, with the motivation of optimizing different searching applications/logic, e.g., Cheung’s tag database can be organized based on frequency, whereas the taxonomic organization can be based on real-world categories, which optimizes efficiency.
Applicant’s Remarks regarding Brooks in that Brooks’ disclosure of “tagging bookmarks or URLs, does not teach that tag entries associating document keywords with tags associates public tags with a [sic] document keywords for public tags in a folksonomy environment. Instead, Brooks discusses how to share bookmarks or URLs and allow users to categorize bookmarks with tags, not how to associate public tags in a folksonomy with document keywords in processed documents” (see Remarks, p. 26-27) is not persuasive.
Firstly, Brooks discloses in cited portion [0049] that bundled tags may be associated with a currently selected tag, not bookmark, i.e., it is a tag-to-(bundled tags) association. Thus, Brooks is not only disclosing a bookmark-to-tag association (as asserted by Applicant), but Brooks also discloses the tag-to-(bundled tag) association, as claimed.
Secondly, Brooks discloses that the bundled tags may be public tag sets defined by other users retrieved from a folksonomy 38 (Brooks, [0031-0032], [0036], and [0049]), and thus discloses tag-to-(public tags in a folksonomy) association.
Lastly, the previously-cited portion Brooks, [0031-0032] has been removed for clarity, and replaced with new cited portions Brooks, [FIG. 1] and [0029], in which the shared or public tag sets are accessible to multiple or all members of the social network (i.e., folksonomy environment); thus, Brooks discloses “associat[ing] public tags in a folksonomy with…keywords”, as claimed.
Lastly, Brooks, [0027], is used to indicate that Brooks disclosed that the tagging pertained to some form of document, i.e., disclosing the “document” limitation of the claim, rather than an attempt to map to the “keyword with public tags” limitation (to reiterate from above, the “keyword with public tags” association was disclosed by Brooks’ disclosure of bundled tags being associated with a currently selected tag).
Therefore, for at least the aforementioned reasons, Brooks discloses the limitations of Claim 24.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-13, 15-18, 20-22 and 24-28 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more. The claims recite a mental task or process of determining and recommending (related) tags and domain-specific tags for a document, as well as repeating the determination steps for new tags added by users.
	The claims recite a mental task or process because the claims are not tied to any particular means or method beyond what can be practically performed in the mind by a person. In particular, determining document keywords, determining related tags and domain-specific tags, and providing suggestions/recommendations based on the determination steps are routinely and consciously performed by people. For example, people routinely and consciously analyze documents and tag them with relevant information, e.g., belonging to a particular category (a notable example being patent applications being subjected to review and classified/tagged with the appropriate classification number).
	The fact that the tags were previously selected by users further indicates that the database does nothing more than store and retrieve user-specified information. However, systems that depend for their operation on human intelligence alone is not in and of itself patentable. See In re Comiskey, 499 F.3d 1365 (Fed. Cir. 2007) (“the application of human intelligence to the solution of practical problems is not in and of itself patentable”).
	In essence, the claims do not require complex calculations. Using a computer to perform a series of mental steps that people can and regularly do perform in their heads is an abstract idea. The claims do not purport to identify new computer hardware or new technical steps by which the claimed invention is accomplished. In particular, the claims do not identify any particular process or step by which associations are made between the related data, such as how the data is identified by the computer, or how the computer searches for and obtains such related data.
“[We continue to] treat[] analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).
Additionally, the claims recite certain methods of organizing human activity, in which tags previously applied to prior documents from users of the system, are stored and retrieved as recommended tags to subsequent users, e.g., managing personal behavior or relationships or interactions between people. See, e.g., MPEP 2106.04(a)(2)(II)(C) (examples of managing personal behavior recited in a claim including “considering historical usage information while inputting data”, citing BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691).
But for the language reciting the use of a computing system to implement the claimed steps, a database to store data, and certain computer hardware components (e.g., hardware processor, memory, non-transitory computer readable medium), nothing in the claims preclude the claimed steps from being practically performed in the mind. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then such claims still fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The claims do not integrate the abstract idea into a practical application of this idea. The claims are recited at a high level of generality and not a specific means for performing that function. “At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that is directed to an abstract idea, not a concrete embodiment of that idea” (Affinity Labs of Texas LLC v. Amazon.com Inc., 838 F.3d 1253 (Fed. Cir. 2016) at pp. 7-8).
	In other words, the claims do not focus on a specific means or method that improves the relevant technology and are directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery (see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016) at pp. 18, quoting McRO Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016)).
	More particularly, the claimed invention does not claim a particular manner by which document keywords are determined from the document (e.g., such as whether the words are weighed for degree of relevancy), or how the tags and domain-specific tags are identified beyond mere lookup and retrieval operations. The claimed invention simply states the steps in purely functional terms—that tags are identified from the document, tags/domain-specific tags are recommended to the user, users are allowed to add new tags, and the same steps are repeated for the new tags. However, none of the steps state how any of these steps are specifically performed by the computer itself, e.g., by what particular process or structure a computer would carry out such steps. “The claims…do not go beyond ‘stating [the relevant] functions in general terms, without limiting them to a technical means for performing the functions that are arguably an advance over conventional computer and network technology” (Electric Power Group, slip op. at 2.
	At best, the use of multiple types of databases is nothing more than combining information from different data sources. However, there are no limitations confining the claims to a particular means of combining information from those different sources. Limiting the abstract idea to the context in which the information relates to domain specific tags and tags in the database relating to user-selected tags, are nothing more than insignificant field-of-use limitations. See, e.g., Ultramercial, 772 F.3d at 715.
The claims attempt to narrow the claimed invention a particular technological environment with regards to that documents are tagged (i.e., as opposed to tagging a content item in general), and that a database stores tags, including potential tags that may be related to the document keyword. However, such features simply provide further narrowing of what is still a mental process, and do not recite any particular manner by which such data is used to perform the claimed steps.
In other words, such claimed limitations as to the particular type of data add nothing outside the abstract realm, describing only the context rather than a particular manner of achieving a result. Because these limitations are not tied to a particular manner by which the claimed invention functions or operates, they do not amount to significantly more than the judicial exception because such limitations do not further limit how—by what particular method or steps—are accomplished.
Additionally, the fact that the information was retrieved from previously processed document(s) other than the received document is nothing more than an attempt to limit the claims to a particular technological environment. Such limitations are unrelated to how the system builds up (i.e., organizes and stores) such information within the database, and thus are nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the result.
The claims’ invocation of a user interface amounts to little more than providing a generic technological environment to allow users to access information and for displaying retrieved data. See, e.g., Erie Indemnity2 at pp. 24 (“the claimed invention does not recite any particular unique delivery of information through this mobile interface. Rather, it merely recites retrieving the information through the mobile interface. Nor do the claims describe how the mobile interface communicates with other devices or any attributes of the mobile interface, aside from its broadly recited function. Thus, the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[an] abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment…”).
At best, the claims are similar in nature to those in Erie Indemnity, in which the claims were directed to the abstract concept of creating an index and using that index to search for and retrieve data through the use of XML-specific tags. Similarly, the present application is directed to the use of tags for searching and retrieving tag-related information from the database. The claims do not purport to explain how—by what particular process or structure—the associations were determined by the computer and grouped/organized into any particular manner other than that somehow, the information is simply associated.
The limitation that the tag database is “trained” to increase/decrease the likelihood of presenting a tag to a user (see independent claims) is nothing more than essentially stating that the database stores the probabilities that a tag would be relevant to a user. However, such a limitation is still claimed in a purely functional manner—i.e., there is no particular process by which such probabilities are calculated (i.e., via the training). There is no structure as to what the probabilities even look like (e.g., whether there are a plurality of probabilities, a single probability, an aggregate probability, etc.). In other words, the claims are recited at a high level of generality. The claims to the databases do nothing more than recite the use of generic features and routine functions to implement the underlying idea.
	The claims further recite insignificant extra-solution activity, such as recommending tags, updating the tag entries in the database as a tag determined for the determined document keywords, and receiving a new tag for the document keywords in response to recommending the recommended tag for the document (see, e.g., Claim 6). However, such limitations do not address how the claimed invention is limited to a particular manner of deriving the resulting recommendations.
	The step of performing a domain specific search (in response to the tag database search module not determining tags in tag entries having document keywords related to the determined document keyword) (see, e.g., Claims 2, 25, and 27) is nothing more than mere instructions to apply the judicial exception. Such a limitation describes only the idea of a solution or outcome, failing to recite details of how the solution to the problem is accomplished, similar to the manner in which the claims in Erie Indemnity pertained to remotely accessing user-specific information using a mobile interface and pointers to retrieve the information without any description of how either of those additional elements accomplished the result of retrieving such information. In this present application, the claims do no more than instruct the computer to apply the abstract idea by searching the tag database in any manner, as well as performing a domain specific search in any manner (without describing how the system even determines which domain to specifically search in).
	The limitations that the operations further comprise determining a new recommended tag based on the new tag, recommending the new recommended tag for the document, and updating the tag database to include the new tag and the new recommended tag (Claims 7-8, 16, 21, 26, and 28) are nothing more than insignificant extra-solution activities that are recited at a high level of generality, and do not further limit the claims to how—by what particular process or structure—the determination steps are achieved in the first place.
	The limitation that the new recommended tag comprises performing a quality control operation on the new tag (see, e.g., Claim 9) is recited at a high level of generality, without further limiting the claims to a particular process or structure by which the determination is accomplished. Such mere narrowing is nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the results.
	The limitations that the new recommended tag is related to the new tag and that the new recommended tag is one of a version of the new tag in a different grammatical form, a sub-category of the new tag in the tag database, and a super-category of the new tag in the tag database (Claims 10-11), are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	The limitations that the new recommended tag is determined in response to a threshold number of documents associated with the new tag (Claim 12), is nothing more than mere narrowing of what are still otherwise abstract concepts. There is no indication of how the threshold is determined, for example, but rather that a threshold is used. However, whenever a determination process is invoked (as in this case, where the new recommended tag is determined based in response to some factor), naturally there is some threshold value for which it is determined whether a tag should be recommended (or not). Thus, simply attempting to merely narrow it to a “threshold number” is nothing more than an attempt to limit the claims to a particular technological field or field-of-use.
	Dependent claim 24 recites that the tag entries in the tag database associates public tags with a document keyword, the public tags selected by users in a folksonomy environment. However, such a limitation is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological field, i.e., describing the context rather than a particular manner of achieving the result.

	The claims do not contain any additional elements that amount to significantly more than the judicial exception.
	The claims to a tag database for storing, updating, and retrieving data amount to nothing more than a generic implementation of databases. The tag database operates in its well-understood, routine, and conventional manner, which is to store new data (e.g., tag entries), update data (i.e., update the tag entries), associate data, and retrieve data. Such concepts, however, amount to nothing more than basic electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Alice at pp. 15: “Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer…. The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry…”. See also MPEP 2106.05(d)(II) (“Storing and retrieving information in memory”; see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Furthermore, the limitations concerning updating the (tag) database, is also well-understood, routine, and conventional. See, e.g., MPEP 2106.05(d)(II) (“Electronic recordkeeping”).

Even when considered as an ordered combination, the claim elements add nothing that is not already present when the elements are considered separately. The determination steps are recited at a high level of generality. The database is relegated to nothing more than a repository for performing storage operations, namely updating/adding records, and performing search and retrieval operations based on the abstract determination step that was recited at a high level of generality.
Excluding the insignificant additional elements (i.e., that the objects being tagged pertain to documents, and that recommendations are made), the claims amount to essentially nothing more than simple storage and lookup operations. In combination, the claims and their additional elements do no more than simply combine a series of individually abstract concepts together into an ordered combination without integrating the additional limitations into a concrete embodiment of that idea, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
The claims, taken separately and as a whole, are recited at a high level of generality, dissociated from any particular method or technical means by which such steps are accomplished. The claims are devoid of any particular data organization or data structure for implementing the storage and retrieval steps; and the claims do not have any particular manner of carrying out the steps of determining certain keyword information for looking up. Nor do the claims recite any particular manner as to how the recommended list is generated, other than that it was the result of lookup and retrieval (and stated that the database was “trained” based on certain implicit user feedback; however, such likelihoods derived from this implicit user feedback were also not integrated into a particular manner by which the recommendation results were derived).
“Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)). See also Intellectual Ventures, 838 F.3d 1307, 1316 (Fed. Cir. 2016) (quoting Internet Patents Corp.), where the court found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished…[and] [t]he mechanism…is not described.”
The Supreme Court has established that a desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. Claims that fail to recite how a desired goal is accomplished do not recite an inventive concept, and thus do not qualify as patent eligible subject matter.
For at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10-11, 13, 15-16, 18, 20-21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Nairn et al. (“Nairn”) (US 2013/0325989 A1), in further view of Sanketi et al. (“Sanketi”) (US 8,886,576 B1).
Regarding claim 1: Cheung teaches A computer program product for determining a tag for a document, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations (Cheung, [8:65-67]-[9:1-23], where the disclosed system may be implemented as a program product comprising machine-readable media for carrying or having machine-executable instructions (including nonvolatile storage of machine-executable instructions (see Cheung, [10:6-9]), which when executed, which execute steps of the disclosed method (Cheung, [9:24-38])), the operations comprising:
	determining … document keywords for a received document (Cheung, [3:57-67]-[4:1-3], where the system determines one or more normalized tags/keywords associated with an item based on having previously been assigned to the item, and text characters contained in the item; these keywords form the basis for the base list for suggesting tags to users. See Cheung, [1:12-16], where an item may correspond to a document);
	providing a tag database having a plurality of tag entries … (Cheung, [2:50-67]-[3:1-3] and [FIG. 2], where database 110 may include a list of (e.g., a set of one or more tags) assigned to one or more items by users of tag service 108. The database 110 includes the name of the tag, and the item(s) to which the tag is assigned);
	determining, by a tag database search module, tags at least one user previously selected that are indicated in tag entries in the tag database having document keywords from previously processed documents related to the determined document keywords (Cheung, [2:57-67]-[3:1-3], where database 110 may include a list of (e.g., a set of one or more tags) assigned to one or more items. In addition to the name of the tag, and the item(s) to which the tag is assigned, database 110 may store or include other information for each tag including the number of times a tag has been assigned to a particular item (i.e., “tags at least one user previously selected that are indicated in tag entries in the tag database having document keywords from previously processed documents related to the determined document keywords”).
See also Cheung, [4:4-14], where the system determines what tags to include in the base list 202 (i.e., the list of suggested tags) based on the frequency of use of tags stored in the tag database (i.e., “frequency of use of tags” corresponding to “tags at least one user previously selected that are indicated in tag entries in the tag database having document keywords from previously processed documents”). See also Cheung, [1:30-37], where certain information (i.e., “tag entries”) that were already deemed somehow relevant, i.e., “tagged”, by other users, may be made available to other users of the tag service (i.e., “having document keywords from previously processed documents related to the determined document keywords”))  …;
	determining, by a domain specific search module, a domain specific tag in a domain specific knowledge base associated with the determined document keywords (Cheung, [4:15-20], where the system may generate a base list to present to a user as suggested tags based on keyword logic, frequency logic, synonym logic, stemming logic, and taxonomy logic (i.e., “domain specific tags”). See Cheung, [5:12-33], where the taxonomy logic may utilize a specific taxonomy system which may be manually constructed or based on existing taxonomy systems (i.e., “domain specific knowledge base”).
Note that although Cheung does not appear to explicitly state that a separate, domain-specific knowledge base is searched, both the claimed invention and Cheung pertain to using real-world concepts for suggesting tags (i.e., via the claimed domain specific knowledge base; and Cheung’s reliance on taxonomy systems that is utilized by the taxonomy logic). Therefore, one of ordinary skill in the art would have found it obvious to modify Cheung to have a separate domain specific knowledge base (rather than incorporating the taxonomic system into the tag database organization) with the motivation of allowing for different data organizations for optimizing different searching applications/logic (e.g., Cheung’s tag database can be organized based on frequency, whereas the taxonomic organization can be based on real-world categories, which optimizes efficiency));
	generating a user interface recommending at least one of the tags determined from the tag entries in the tag database and the domain specific tag for the received document (Cheung, [4:15-20], where the base list for presenting to users as suggested tags, may be based on keyword logic, frequency logic which is based on frequency of the use of the tags stored in the tag database 110 (Cheung, [4:4-7]) (i.e., “at least one of the tags determined from the tag entries in the tag database”), synonym logic, stemming logic, and taxonomy logic (i.e., “the domain specific tag”). See Cheung, [7:21-30], where the system displays one or more selected tag options to the user via, e.g., a web page (i.e., “user interface”) such as that seen in Cheung, [FIG. 6]);
	… [and]
	applying the user selected tag to the received document for use in subsequent processing of the received document (Cheung, [FIG. 6] and [7:21-30], where display 600 includes suggested tag options 608 which are generated in response to a user entering tag text into a text box 604 and selecting add option 606 (“Add”). In response to a user’s choice of tag (i.e., “applying the user selected tag to the received document”), tag service 108 generates and displays one or more suggested tag options 608 (i.e., “for use in subsequent processing”—i.e., tagging—“of the received document”).
Although Cheung does not appear to explicitly state that the user’s choice is derived from an initial set of suggested tag options, one of ordinary skill in the art would have been suggested to modify Cheung by combining embodiments of Cheung, [FIG. 4]3 with Cheung, [FIG. 6] by replacing the user-typed tag text that is added with the user selecting from the automatically-generated suggested tags of [FIG. 4]) (i.e., such that the system generates one or more suggested tag options (Cheung, [FIG. 6]) from suggested tags chosen by the user (Cheung, [FIG. 4])) with the motivation of updating the suggested tags to more particularly meet the user’s context and thus dynamically generate potentially more accurate or useful tags to be applied to the document) … .
	Although Cheung does not appear to explicitly state that the determination of an item keyword was performed by a natural language processing module, as claimed (but rather that a user performs the initial item-keyword determination step), this claimed limitation is directed to having the computer automatically perform such determination functions. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. See In re Venner (CCPA 1958).
	Furthermore, Cheung’s disclosure would have suggested to one of ordinary skill in the art to have the system automatically determine keywords related to an item, because Cheung discloses (1) suggested tag options may be provided to a user prior to the user entering any text into the text box (Cheung, [6:43-46]), where such suggested tags may be based on, e.g., a tag identified as a keyword for an item (where the keyword is related to a subject matter of the item or related to text characters contained within the item to be tagged (Cheung, [3:57-67]-[4:1-3]); and (2) the various disclosed methods may be used in conjunction with (i.e., applied to) the tags that were stored in the base list (Cheung, [7:44-48])). Thus, one of ordinary skill in the art would have been suggested to have the system automatically determine keywords related to an item with the motivation of not requiring users to have already inputted tags (or requiring users to have pre-knowledge of existing tags) before presenting tag suggestions.
	Cheung does not appear to explicitly teach wherein a tag entry in the tag database associates a document keyword with tags a user previously selected for a previously processed document, having the document keyword for the tag entry; wherein the tag database search module comprises a machine learning module; updating tag entries in the tag database for the determined document keywords in the received document to associate with a user selected tag from the user interface; in response to the user not selecting a tag recommended in the user interface, training the tag database search module to decrease a likelihood of outputting the tag the user did not select as related to the determined document keywords from the tag database; and in response to the user selecting a tag recommended in the user interface, training the tag database search module to increase a likelihood of outputting the tag the user accepted as related to the determined document keywords from the tag database.
	Nairn teaches wherein a tag entry [in the tag database] associates a document keyword with tags a user previously selected for a previously processed document, having the document keyword for the tag entry (Nairn, [0022] and [FIGs. 3A-3B], where a tag repository 19 stores association records for associating tags to users as a tag-to-user record, content-to-tag record, user-to-tag record, and/or tag-to-content record. See Nairn, [0034-0036], where tag addresses can be recommended to users to select as being associated with a particular email, where the recommendation may be based on content tags, email messages, users, and advertisements that are related to the entered tag address (i.e., “tags a user previously selected for a previously processed [email]”).
See Cheung, [1:12-16], where an item may correspond to a document. Note that it would have been obvious to one of ordinary skill in the art to have substituted Nairn’s email with Cheung’s document with predictably equivalent operating characteristics—namely, that a database of associations between various types of data is maintained); [and]
updating tag entries in the tag database for the determined document keywords in the received document to associate with a user selected tag from the user interface (Nairn, [0040], where new associations can be stored in a tag-to-user record, content-to-tag record, and user-to-tag record, e.g., Rob is automatically added to the group of users associated the content tag, ROR, by updating the user-to-tag association record and tag-to-user association record).
Although Nairn discloses that the associations are between tag-to-user or tag-to-content, one of ordinary skill in the art would have found it obvious to modify Nairn such that tag-to-tag associations are made (i.e., by substituting the users or the content associations with other tags) with predictably equivalent operating characteristics—namely, that association records between various types of data are made. One of ordinary skill in the art would have found it obvious to make such a modification with the motivation of allowing multiple tags to be applied to the data item being tagged. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung and Nairn (hereinafter “Cheung as modified”) with the motivation of reducing processing time and system resources that would have been needed for recalculating tag relationships.
	Cheung as modified does not appear to explicitly teach wherein the tag database search module comprises a machine learning module; in response to the user not selecting a tag recommended in the user interface, training the tag database search module to decrease a likelihood of outputting the tag the user did not select as related to the determined document keywords from the tag database; and in response to the user selecting a tag recommended in the user interface, training the tag database search module to increase a likelihood of outputting the tag the user accepted as related to the determined document keywords from the tag database.
	Sanketi teaches wherein the tag database search module comprises a machine learning module (Sanketi, [32:52-63] and [33:5-17], where an image identification system (IIS), based on machine learning models, can suggest image and album titles based on image content and other data, including learning a collective model, personalized model, etc.);
in response to the user not selecting a tag recommended in the user interface, training the tag database search module to decrease a likelihood of outputting the tag the user did not select as related to the determined document keywords from the tag database; and in response to the user selecting a tag recommended in the user interface, training the tag database search module to increase a likelihood of outputting the tag the user accepted as related to the determined document keywords from the tag database (Sanketi, [33:5-17], where for a given image IMG1, the personalized model can suggest three titles: T1, T2, and T3. If the user decides to entitle IMG1 with title T2 (i.e., “the tag the user accepted as related to the determined [image] keyword”), the personalized machine-learning model can increase the probability that title T2 and/or similar titles similar to title T2 are suggested in the future. In response to selection of title T2, the personalized model can decrease probabilities that unselected titles T1 and T3 are suggested in the future.
See also Sanketi, [35:51-67]-[36:1-2], where the system adapts to the feedback by increasing the probability that titles similar to the selected title are provided to the image/album title suggestion UI 1144 going forward using the collective model or user model.
See Cheung, [1:12-16], where an item may correspond to a document. Note that it would have been obvious to one of ordinary skill in the art to have substituted Sanketi’s “album” with Cheung’s document with predictably equivalent operating characteristics—namely, that the most likely labels are suggested as labels/tags for future items, where if the system receives feedback indicating that a tag was unimportant, then the weight for retrieving that feature is decreased.
Additionally, it would have been obvious to modify Sanketi to refer to labels (i.e., keywords) determined from a database (i.e., the tag database), as Sanketi suggests in [32:52-63] that the collective model can be learned, stored, and executed. One of ordinary skill in the art would have found it obvious to utilize a tag database (as disclosed by Cheung) with the motivation of allowing the computer to persistently recall previous user feedback (as opposed to only operating in a single user session), thereby avoiding re-learning user preferences (which would be burdensome on a user)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Sanketi. Cheung suggests such a feature in [2:57-59] and [3:2-3], where the database tracks performance metrics (to see how frequently users are clicking on certain tags), in addition to tracking the frequency in which a tag is added to a base list when it reaches a certain usage threshold, and removed from the base list after a period of infrequent or non-use of the tag (Cheung, [4:4-20]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Sanketi (hereinafter “Cheung as modified”) with the motivation of integrating user feedback in a more explicit manner, since users selecting on a tag more frequently likely indicates more relevance (and therefore will likely be more relevant to similar/related items/tags, and thus should be presented as a tag suggestion), whereas users not selecting on a tag likely indicates less relevance.

	Regarding claim 6: Cheung as modified teaches The computer program product of claim 1, wherein the operations further comprising:
	receiving a new tag for the document keywords in response to the user interface recommending at least one of the tags for the document (Cheung, [3:32-46], where the system may suggest a normalized tag to the user. The system allows the user to accept the suggestion of using the normalized tag, while preserving the opportunity for users to enter a new tag, if they so desire, via the display (see, e.g., Cheung, [FIG. 4], display 400 showing a display of suggested tag options 408 to the user). See also Cheung, [6:16-23], where a user may choose to assign additional tags to the same item (i.e., “document keywords”)). 

	Regarding claim 7: Cheung as modified teaches The computer program product of claim 6, wherein the operations further comprising:
	determining a new recommended tag based on the new tag; and recommending the new recommended tag for the document (Cheung, [7:49-62], where the user is given the options of replacing an inputted tag with a suggested tag, or adding a new tag. See Cheung, [6:16-23], where tag logic assigns the tag to the item and updates the tag database in response to the tag information received from the user, including storing the name of the tag and the item to which the tag has been assigned.
Upon properly updating the tag database, the steps in [FIG. 3] may be repeated with the same item (e.g., the user may choose to assign an additional tag or tags to the same item). Such steps include providing a user with feedback by generating one or more normalized tags from a base list that is associated with the item (see Cheung, [5:46-51])). 

	Regarding claim 8: Cheung as modified teaches The computer program product of claim 7, wherein the operations further comprising:
	updating the tag database to include the new tag and the new recommended tag (Cheung, [6:16-23], where tag logic assigns the tag to the item and updates the tag database in response to the tag information received from the user, including storing the name of the tag and the item to which the tag has been assigned. These steps may be repeated with the same item, e.g., where a user may assign additional tag(s) to the same item, where the user may either add a new tag or a normalized tag from a base list associated with the item (see Cheung, [5:46-51]); thus, in this manner, the tag database would be updated to include both the new tag and any additional (i.e., recommended) tags). 

	Regarding claim 10: Cheung as modified teaches The computer program product of claim 7, wherein the new recommended tag is related to the new tag (Cheung, [4:15-20] and [5:1-33], where the system may generate feedback in response to a user tagging an item. This feedback is in the form of a base list representing tag suggestions. The base list includes stemming logic, which reduces one or more variants of a word down to a common base or root form of the word (i.e., “one of a version of the new tag in a different grammatical form”), as well as normalized tags derived from a taxonomy according to a hierarchical tree model (i.e., “related to the new tag”). Note that a tag entered by a user may correspond to a new tag, in which tag suggestions are provided for that new tag (see, e.g., Cheung, [Claim 1])). 

	Regarding claim 11: Cheung as modified teaches The computer program product of claim 10, wherein the new recommended tag is one of a version of the new tag in a different grammatical form, a sub-category of the new tag in the tag database, and a super-category of the new tag in the tag database (Cheung, [4:15-20] and [5:1-33], where the system may generate feedback in response to a user tagging an item. This feedback is in the form of a base list representing tag suggestions. The base list includes stemming logic, which reduces one or more variants of a word down to a common base or root form of the word (i.e., “one of a version of the new tag in a different grammatical form”), as well as normalized tags derived from a taxonomy according to a hierarchical tree model. The taxonomy logic may use such a taxonomy to suggest to a user tags of greater specificity (i.e., “super-category”) or lesser specificity (i.e., “sub-category”) than a tag entered by the user. Note that a tag entered by a user may correspond to a new tag, in which tag suggestions are provided for that new tag (see, e.g., Cheung, [Claim 1])). 

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Cheung teaches A system for determining a tag for a document, comprising: a processor; and a computer readable storage medium having program instructions embodied therewith that when executed by the processor cause operations, the operations comprising [the claimed steps] (Cheung, [8:65-67]-[9:1-23], where the disclosed system may be implemented as a program product comprising machine-readable media for carrying or having machine-executable instructions (including nonvolatile storage of machine-executable instructions (see Cheung, [10:6-9]), which when executed, which execute steps of the disclosed method (Cheung, [9:24-38]). These steps may be implemented using a processor (Cheung, [8:60-64])).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 26: Claim 26 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 28: Claim 28 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.


Claims 2, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Nairn et al. (“Nairn”) (US 2013/0325989 A1), in further view of Sanketi et al. (“Sanketi”) (US 8,886,576 B1), in further view of Cooper et al. (“Cooper”) (US 2009/0077047 A1).
	Regarding claim 2: Cheung as modified teaches The computer program product of claim 1, but does not appear to explicitly teach wherein the determining by the domain specific search module is performed in response to the tag database search module not determining tags in tag entries having document keywords related to the determined document keywords.
	Cooper teaches wherein the determining by the domain specific search module is performed in response to the tag database search module not determining tags in tag entries having document keywords related to the determined document keywords (Cooper, [0039] and [0049-0050], where the search engine receives questions from a user, where the search engine attempts to match the meaning or “intent” of the query with preconfigured intent categories. The intent based search engine then identifies one of the intent based responses associated with the identified intent category, where the intent responses can include any sort of content in the enterprise database that the intent based search engine associates with the identified intent category. The identified information is then sent back to the user interface as intent based responses. However, if a search engine does not identify any intent categories or ontology based concepts with a query, the search engine may still use the domain based knowledge from ontologies to discover the most relevant responses).
	Cooper is analogous to the claimed invention, because both the claimed invention and Cooper are directed to looking up keywords in a database to retrieve data related to the keyword(s), and performing a secondary domain based search in response to the database not providing data related to the keyword(s). Therefore, it would have been obvious to one of ordinary skill in the art to have been suggested to modify Cooper’s disclosure to be applied to tagging and tag databases because Cooper’s disclosure is reasonably pertinent to the problem being solved—namely, performing an initial database search for related data, and then subsequently a domain-specific search for related data in response to the initial database search not yielding related results.
Therefore, one of ordinary skill in the art would have been motivated to modify Cooper’s disclosure to apply this to tagging because the only differences in the claim limitations and the prior art’s disclosure are found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The initial database lookup and retrieval of related data and subsequent domain based knowledge lookup for related data, would have been performed the same regardless of the specific data involved (i.e., tag data as claimed; related response data as disclosed by Cooper; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have referred to Cooper’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Cooper with the motivation of allowing users to flexibly apply new user-defined tags (i.e., not restricting users to a strict taxonomy or dictionary), while also allowing users to expand their tags based on other knowledgebases that may contain further relevant information.

	Regarding claim 25: Claim 25 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 27: Claim 27 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claims 12, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Nairn et al. (“Nairn”) (US 2013/0325989 A1), in further view of Sanketi et al. (“Sanketi”) (US 8,886,576 B1), in further view of Johnson et al. (“Johnson”) (US 2009/0012991 A1).
	Regarding claim 12: Cheung as modified teaches The computer program product of claim 8, but does not appear to explicitly teach wherein the new recommended tag is determined in response to a threshold number of documents associated with the new tag.
	Johnson teaches wherein the new recommended tag is determined in response to a threshold number of documents associated with the new tag (Johnson, [0057], where the system determines a subset of tags leveraged for recommendations, indexing, and later navigation (called “graduated tags”). See Johnson, [0072-0078], where a tag is determined to meet a graduation threshold based on a minimum item count (see Johnson, [0068], where the system will look at item count by tag (name and value)). Thus in this manner, the “minimum item count” corresponds to the claimed “threshold number of documents associated with the tag”. Note that although Johnson does not appear to explicitly state that the steps are applied for a “new” tag, Johnson’s system would have performed the disclosed steps in the same manner for any tag, regardless of whether that tag were pre-existing or “new”, as claimed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Johnson. Cheung suggests such a feature in [4:4-14], where upon reaching a certain usage, a tag may be added to the base list (i.e., be part of the list of suggested tags); such frequency metrics may be tracked on an aggregate basis (e.g., how many total times the tag has been used) (see Cheung, [2:57-67]-[3:1-3]).
Therefore, it would have been obvious to have combined the teachings of Cheung as modified and Johnson with the motivation of counting the number of distinct items that have been tagged with the particular item (e.g., in Cheung’s case, if the same item were tagged multiple times with the same tag, the same tag would be counted multiple times for the same item, rather than only counted once per item, as disclosed by Johnson). Such a counting mechanism steers convergence towards “good” tags (Johnson, [0057]), e.g., by providing a sense of how broadly a tag is applied and thus its usefulness (i.e., a tag that is used more broadly across multiple items/documents may prove to be more useful).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Nairn et al. (“Nairn”) (US 2013/0325989 A1), in further view of Sanketi et al. (“Sanketi”) (US 8,886,576 B1), in further view of Charlot et al. (“Charlot”) (US 2012/0179696 A1).
	Regarding claim 9: Cheung as modified teaches The computer program product of claim 7, but does not appear to explicitly teach wherein the determining the new recommended tag comprises performing a quality control operation on the new tag.
	Charlot teaches wherein the determining the new recommended tag comprises performing a quality control operation on the new tag (Charlot, [0095], where terms that had been tagged recently in a document as being possibly viable medical descriptions that should be analyzed and considered for addition to other domains may not be selectable in other documents, not until they had been considered and added to another domain (i.e., by the system administrators). See Charlot, [0083], where system administrators are alerted when a new tag has been created, and prompts them to consider adding it to other products including future document searches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Charlot with the motivation of increasing the quality of new tags by subjecting them to manual review, which increases the likelihood that only the most relevant/quality tags will be contained within the database.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Nairn et al. (“Nairn”) (US 2013/0325989 A1), in further view of Sanketi et al. (“Sanketi”) (US 8,886,576 B1), in further view of Brooks et al. (“Brooks”) (US 2008/0282198 A1).
	Regarding claim 24: Cheung as modified teaches The computer program product of claim 1, but does not appear to explicitly teach wherein at least one of the tag entries in the tag database associates public tags with a document keyword, wherein the public tags are selected by users in a folksonomy environment where user selected tags for documents are available to all participants in the folksonomy environment.
	Brooks teaches wherein at least one of the tag entries in the tag database associates public tags with a document keyword, wherein the public tags are selected by users in a folksonomy environment where user selected tags for documents are available to all participants in the folksonomy environment (Brooks, [0049], where a number of bundled tags may be associated with the currently selected tag (i.e., “wherein at least one of the tag entries in the tag database associates…tags with a document keyword”). Tags may be public or shared tag sets defined by other users (i.e., “public tags”). See Brooks, [FIG. 1] and [0029], where the shared tag sets 24, which are accessible to multiple or all members of the social bookmarking service community (i.e., “public tags”) may be stored to and/or retrieved from the folksonomy 38 (i.e., “folksonomy environment”). See Brooks, [0027], where the tags are for bookmarking resources, e.g., web pages (i.e., web pages corresponding to the claimed “document”4)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Brooks with the motivation of utilizing collaborative tag sets to assist navigation of a folksonomy (Brooks, [0009]), which allows for an open-ended, evolving vocabulary chosen by end-users, and supports effective browsing for desired content (Brooks, [0004]). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Fitzpatrick (US 2017/0090734 A1) is cited to show that web pages are documents (Fitzpatrick, [0005]). The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
23 September 2022




    
        
            
        
            
    

    
        1 Erie Indemnity at p. 24 (“Remotely accessing and retrieving user-specified information is an age-old practice that existed well before the advent of computers and the Internet….the claimed invention does not recite any particular unique delivery of information through this mobile interface. Rather, it merely recites retrieving the information through the mobile interface. Nor do the claims describe how the mobile interface communicates with other devices or any attributes of the mobile interface, aside from its broadly recited function. Thus, the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet….We conclude therefore that the…concept of remotely accessing user-specific information is abstract, and thus fails under step one”).
        2 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017)
        3 Cheung discloses in [FIG. 4] and [6:43-52], where suggested tag options 408 may be provided to a user prior to the user entering any text into text box 404.
        4 See Fitzpatrick. US 2017/0090734 A1 at [0005] (“The vast majority of user engagement with the Internet…is through webpages and websites…. Each webpage is a document, typically written in plain text interspersed with formatting instructions in a language…”).